Citation Nr: 1014300	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-37 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability secondary to service-connected pes planus.

2.  Entitlement to service connection for cervical spine 
disability secondary to service-connected pes planus.

3.  Entitlement to service connection for low back disability 
secondary to service-connected pes planus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected pes planus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had active duty service from August 1960 to July 
1963; he also had service in the Oregon Army National Guard.   

The case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  A 
June 2005 rating decision granted service connection for pes 
planus and assigned a noncompensable rating effective 
November 16, 2004.  The Veteran appealed the assigned rating.  

The Veteran filed a claim for service connection for the 
knees, cervical spine, and low back secondary to his service-
connected pes planus in August 2005.  A March 2006 rating 
decision granted a 10 percent evaluation for pes planus, 
effective November 16, 2004, and denied service connection 
for the knees, cervical spine, and low back.  The Veteran 
continued his appeal.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in February 2010, 
and a copy of the hearing is of record.





FINDINGS OF FACT

1.  The Veteran does not have a knee disability due to his 
service-connected pes planus.  

2.  The Veteran does not have a cervical spine disability due 
to his service-connected pes planus.  

3.  The Veteran does not have a low back disability due to 
his service-connected pes planus.  

4.  The Veteran's pes planus is no more than moderate, 
without evidence indicative of severe disability, such as 
swelling on use and characteristic callosities.


CONCLUSIONS OF LAW

1.  The Veteran does not have a bilateral knee disability 
that is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2009).  

2.  The Veteran does not have a cervical spine disability 
that is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2009).  

3.  The Veteran does not have a low back disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2009).  

4.  The criteria for an initial evaluation in excess of 10 
percent for pes planus have not been shown.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.118, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the Veteran a letter in February 2005, 
prior to adjudication, which informed him of the requirements 
needed to establish entitlement to service connection.  
Service connection was subsequently granted for pes planus by 
rating decision in June 2005.  The RO sent the Veteran a 
letter in January 2006, prior to adjudication, which informed 
him of the requirements needed to establish entitlement to 
service connection on a secondary basis.

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until the 
October 2006 Statement of the Case, the VA General Counsel 
has held that 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claims for increased compensation following the initial grant 
of service connection for a disability, in response to notice 
of its decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.
In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims file after the 
letters were sent.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a March 2006 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are recent relevant VA 
and private examination reports on file, including a VA 
report dated in December 2008.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his February 2010 hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2009).  

Analyses of the Claims

Service Connection

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  
In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran has contended, including at his February 2010 
hearing, that he has disabilities of the knees, neck, and low 
back as the result of his service-connected pes planus.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran's service treatment records, including his April 
1963 separation medical history and medical examination 
reports, do not contain any complaints or findings of a knee, 
neck, or low back disability.

Right patella tendonitis was noted in Army treatment records 
dated in February 1982.  The Veteran said on a March 1986 
medical history report for the Reserves that he had strained 
his back in 1966.  He noted on a May 1994 medical history 
report for the Army National Guard  that he had hurt his back 
in 1967.  The Veteran's neck, spine, and lower extremities 
were normal on medical examinations dated from November 1974 
to May 1994.

There is evidence of bilateral knee disability beginning in 
May 2000, with medical evidence of neck and low back 
arthritis beginning several years later.

It was noted on VA examination in May 2004, after review of 
the medical records, that the Veteran had undergone a total 
knee arthroscopy of the left knee.  The assessments were 
medial compartment osteoarthritis of the right knee, 
confirmed by x-rays; and tricompartmental osteoarthritis of 
the left knee, treated with total knee arthroplasty in 
September 2003, stable by x-rays.  The examiner noted that 
there was no evidence of left knee trauma in service and that 
the Veteran's infrapatellar tendonitis of the right knee 
would not cause osteoarthritis.  Based on a review of the 
medical records and evaluation of the Veteran, the examiner 
concluded that the Veteran's bilateral knee disability was 
not at least as likely as not due to service.

The Veteran's musculoskeletal system was examined by VA in 
February 2006.  The examiner noted that the claims files were 
unavailable but that he obtained a history from the Veteran.  
Degenerative joint disease of the neck, low back, and knees 
was diagnosed.  According to the examiner's opinion, the 
Veteran's neck, back, and knee disabilities were not causally 
related to his service-connected pes planus.

A September 2008 statement from R.M.V., D.P.M., contains 
diagnoses of bilateral neuromas and pes planus.  Dr. V said 
that even though he had not evaluated the Veteran's knees, he 
believed it likely that the Veteran's foot position caused 
uneven wear on the medical compartment of the knees and early 
degenerative joint disease.

After review of the claims file and examination of the 
Veteran, the diagnoses on VA evaluation in December 2008 
included degenerative disease of the low back, left knee 
status-post total knee arthroscopy, and degenerative changes 
of the medial compartment of the right knee.  It was noted 
that there was normal knee alignment with mild pes planus.  
According to the examiner, if the Veteran's pes planus had an 
effect on his knee alignment, there would normally be more of 
a Genu valgum type alignment at the knees than currently 
shown.  The examiner concluded that the Veteran's bilateral 
knee disability, neck disability, and low back disability 
were less likely as not causally related to his service-
connected pes planus.

The Veteran testified in support of his service connection 
claims at his February 2010 hearing.

Also on file is an August 2003 disability award decision from 
the Social Security Administration.

With respect to the issues of service connection for cervical 
spine and low back disabilities secondary to service-
connected pes planus, the Board notes that there is no nexus 
opinion in favor of either claim.  Rather, the nexus opinions 
in February 2006 and December 2008 were against the claims.  
Consequently, all of the elements necessary to warrant a 
grant of service connection are not shown with respect to the 
cervical spine and low back.  

With respect to the issue of service connection for a 
bilateral knee disability, there is the September 2009 nexus 
opinion from Dr. V in favor of the claim.  The Board is 
obligated under 38 U.S.C.A. § 7104(d) (West 2002) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds that the February 2006 and December 2008 
medical opinions against the service connection claim for 
bilateral knee disability are more probative than the 
September 2008 evidence in favor because the December 2008 
opinion against the claim included a review of the medical 
records, because the December 2008 VA opinion provides a 
rationale for the opinion, and because Dr. V admitted that he 
did not evaluate the Veteran's bilateral knee disability 
prior to providing an opinion.  See Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder).  

The Board has considered the Veteran's hearing testimony and 
the written contentions on file.  Although the Veteran is 
competent to testify about his symptomatology, as a layperson 
without the appropriate medical training and expertise, the 
Veteran is not competent to render a probative opinion on a 
medical matter, such as whether there is a medical 
relationship between a claimed disability and a service-
connected disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
The Board finds that there is no credible evidence to support 
the service connection claims on appeal, and the claims are 
denied.

As the preponderance of the evidence is against the claims 
for service connection for a bilateral knee disability, for a 
cervical spine disability, and for a low back disability, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


Initial Rating

The Veteran's pes planus is currently evaluated using 
criteria found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276.

The Veteran has contended, including at his February 2010 
hearing, that his service-connected pes planus is severe 
enough to warrant an evaluation in excess of 10 percent.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim and the appeal will be denied.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Service connection for pes planus was granted by rating 
decision in June 2005, and a noncompensable rating was 
granted effective November 16, 2004.  The Veteran timely 
appealed.  A 10 percent rating was assigned by rating 
decision in March 2006, effective November 16, 2004.  The 
Veteran has continued his appeal.

Diagnostic Code 5276 provides ratings for acquired flatfoot 
or pes planus.  Mild flatfoot with symptoms relieved by 
built-up shoe or arch support is rated as noncompensably (0 
percent) disabling.  Moderate flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the 
atendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral, is rated 10 percent disabling.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

According to a June 2003 statement from B.A., M.D., the 
Veteran had neuroma of the right foot and tendonitis of the 
left foot.

It was noted on VA evaluation of the feet in May 2005 that, 
when the Veteran relaxed his feet, he becomes flat footed 
with complete collapse of the arch.  He said that he has worn 
orthotics for 25 years, which has helped.  He had retired two 
years earlier due to knee problems, after working in a paper 
mill.  The Veteran complained of stiffness and soreness of 
the feet, with pain on walking after standing for a long 
period.  Examination did not reveal any swelling, deformity, 
or discoloration in either foot.  There was mild tenderness 
to palpation.  There was no unusual skin breakdown or unusual 
shoe wear pattern and no evidence of blisters or calluses.  
He had a normal gait with shoes on but pronated without 
shoes.  It was noted that the orthotics appeared to hold him 
in excellent position.  There were no vascular changes or 
decrease in sensation; and strength was 5/5 for pronation, 
supination, inversion, and eversion.  The assessment was 
bilateral flat feet, symptomatic.  The examiner concluded 
that there was 10-15 percent loss of motion, strength, 
coordination, and fatigability associated with repetitive 
movement.

According to a September 2008 medical report from R.M.V., 
D.P.M., the Veteran complained of pain in the balls of his 
feet.  It was noted that his orthotics helped his flat feet 
and chronic pain.  A history of peripheral neuropathy was 
reported.  His gait was described as apropulsive.  Dr. V said 
that the Veteran had severe flatfoot deformity with 
prominence of the navicular tuberosity, bilaterally, 10 
percent heel valgus, and medial arch collapse.  The diagnoses 
were bilateral neuromas and pes planus.  

The Veteran complained on VA examination in December 2008 of 
constant pain in his back and feet.  He said that pain in his 
feet averaged 2/10, with flare-up pain of 5-6/10.  He was 
able to stand 15-20 minutes and to walk one block before he 
started to become uncomfortable.  He complained of daily 
flare-ups in his feet.  On physical examination, the Veteran 
had an antalgic gait with a flat foot strike when walking 
barefooted.  Shoe wear was normal, and he did not have 
calluses or bunions.  There was a 10 degree valgus angulation 
of the of the Achilles bilaterally.  There was mild pes 
planus with weight bearing.  Palpation revealed tenderness of 
the calcaneus tuberosity and plantar fascia bilaterally.  The 
diagnoses were bilateral plantar fasciitis and bilateral pes 
planus.  

Under the law, the Board must apply the provisions of the 
rating schedule to consideration of schedular ratings.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).   Based on the above 
evidence, the Board finds that the relevant symptomatology 
does not more nearly approximate the criteria for an initial 
evaluation of 30 percent for bilateral pes planus under 
Diagnostic Code 5276 during the appeal period.  In other 
words, the medical evidence does not show severe flatfoot, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.     

Although the Veteran's pes planus was described as severe by 
Dr. V in September 2008, there was no evidence of swelling on 
use or characteristic callosities.  When seen by VA in 
December 2008, the Veteran said that foot pain normally 
averaged only 2 out of 10; shoe wear was normal and pes 
planus on weigh bearing was noted to be mild.  

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, as the Veteran 
is only service connected for pes planus, Diagnostic Code 
5276, for pes planus, is the appropriate code under which to 
rate the disability.  He does not have claw foot, also called 
pes cavus, malunion of the tarsal or metatarsal bones, or a 
service-related foot injury, which are the only other foot 
disabilities that provide a rating in excess of 10 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5278, 5283, 5284 
(2008).


Finally, there is no evidence of record showing the Veteran's 
pes planus has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
schedular disability rating.  As noted above, the Veteran 
said in May 2005 that he had retired two years earlier due to 
knee problems.  When seen in December 2008, the Veteran had 
only mild pes planus with weight bearing.  There is also no 
indication that the disability has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra- 
schedular evaluations in "exceptional" cases.  See Bagwell v 
. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v . Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v . Brown, 8 Vet. App. 
218, 227 (1995).

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for an initial 
evaluation in excess of 10 percent for service-connected pes 
planus, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and it has been unable to identify a 
basis upon which service connection may be granted.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)]. 






ORDER

Service connection for bilateral knee disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a low back disability is denied.

An initial evaluation in excess of 10 percent for pes planus 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


